DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (2020/0307729) in view of Bower et al. (WO 2016100572 A2).  Shirai et al. shows the use of a dropper post assembly (12) comprising: a lower tube (16); an upper tube (18) slidably mounted to the lower tube; a motor (30) with a motor shaft (30A) that rotates bi-directionally; a lead screw (32) directly or indirectly mounted to the motor shaft such that the lead screw rotates in unison with the motor shaft: a lead screw nut (26) threaded onto the lead screw and mounted within the upper tube such that the lead screw nut is unable to rotate relative to the upper tube.  Shirai further teaches the use of a shaft coupling (36,36A) mounted to the motor shaft and lead screw.  Shirai shows all of the teachings of the claimed invention except the use of a lead screw sheath configured to receive at least a portion of the lead screw that extends past an upper end of the lead screw nut, the use of a ball bearing assembly and lead screw made from a non-metallic material.  Bower et al. shows the use of a sheath (4290) in an upper tube (320) whereby a lead screw (4254) is partially received when exiting a lead screw nut (4256).  Bower et al. shows the use of a lower nut holder and an upper nut holder mounted within the upper tube (see Fig. 42B as the lower nut 4256 is held in place at a lower end while the upper nut 4257 is held in place at an upper end of the upper tube).  Bower et al. discloses the use of a ball (bearing) assembly that surrounds the shaft and lead screw nut (see para [0323]).  Bower et al. further teaches the use of a lead screw nut that is made from a non-metallic material (see para [0329]).  It would have been obvious to one of ordinary skill in the art the time of the invention to modify the dropper post of Shirai et al. with the teachings of Bower et al. in order to reduce frictional forces between the upper tube and lead screw.   Furthermore it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of the invention to modify the lead screw sheath of  Shirai et al. in view of Bower et al. from polyoxymethylene (POM), acetal or polyacetal, as one of ordinary skill in the art would have tried various materials in order to reduce friction. See KSR.  

Allowable Subject Matter
Claims 3-6, 8-11, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
July 16, 2022